Citation Nr: 9913238	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  98-00 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for porphyria cutanea tarda due to Agent Orange 
exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1969 to 
May 1971, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied the veteran's attempt 
to reopen his claim for entitlement to service connection for 
porphyria cutanea tarda due to Agent Orange exposure.  A 
notice disagreement was received in July 1997, a statement of 
the case was issued in December 1997, and a substantive 
appeal was received in December 1997.


FINDINGS OF FACT

1.  By rating decision in June 1994, the RO denied the 
veteran's claim of entitlement to service connection for 
porphyria cutanea tarda due to Agent Orange exposure; the 
veteran was notified of this determination and of his 
appellate rights, but he did not initiate an appeal.

2.  Evidence received since the June 1994 rating decision is 
essentially cumulative of evidence of record in June 1994 and 
is not so significant that it must be considered to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The June 1994 rating decision which denied entitlement to 
service connection for porphyria cutanea tarda due to Agent 
Orange exposure is final.  38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence received since the June 1994 rating decision is 
not new and material, and the veteran's claim of entitlement 
to service connection for porphyria cutanea tarda due to 
Agent Orange exposure has not been reopened..  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board first notes that a claim by the veteran for 
entitlement to service connection for a skin condition 
diagnosed as porphyria cutanea tarda was denied by rating 
decision in September 1984.  The veteran was notified of that 
determination and apprised of appellate rights and 
procedures, but he did not initiate an appeal.  Accordingly, 
the September 1984 rating decision became final.  38 U.S.C.A. 
§ 7105(c).  Applicable law provides that a claim which is the 
subject of a prior final decision may be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5108.  

In an April 1994 letter, the RO advised the veteran that the 
applicable law and regulations had been amended to allow 
service connection under certain circumstances for specific 
conditions (such as porphyria cutanea tarda) due to exposure 
to herbicides (Agent Orange).  See 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  The RO then undertook a de novo review of the 
claim (as opposed to a review under the new and material 
evidence analysis) since the change in law had in effect 
created a new basis of possible entitlement.  

However, in a June 1994 rating decision, the RO determined 
(after a review on the merits) that entitlement to service 
connection for porphyria cutanea tarda due to Agent Orange 
exposure not warranted.  The underlying basis for the RO's 
determination was that the evidence showed that this disorder 
in question was first manifested in 1983, more than 10 years 
after the veteran's discharge from service.  The veteran was 
informed of that determination and advised as to appellate 
rights and procedures.  However, he did not initiate an 
appeal with a timely notice of disagreement.  Accordingly, 
the June 1994 determination became final.  38 U.S.C.A. 
§ 7105(c).  

In November 1996, the veteran attempted to reopen his claim 
for porphyria cutanea tarda due to Agent Orange exposure.  By 
rating decision in December 1996, the RO determined that new 
and material evidence had not been presented or secured and 
that the veteran's claim had therefore not been reopened.  
The present appeal ensued. 

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Winters v. 
West, 12 Vet. App. 203 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).  The first step is to determine whether new and 
material evidence has been received under 38 C.F.R. 
§ 3.156(a).  Secondly, if new and material evidence has been 
presented, then immediately upon reopening the veteran's 
claim, the VA must determine whether the claim is well-
grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  Third, if the claim is found to 
be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see also Hodge, 155 at 1363.  
Further, when determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran essentially contends that his porphyria cutanea 
tarda is related to his exposure to the herbicide Agent 
Orange while serving in Vietnam.  At the time of the June 
1994 rating decision, the evidence of record included the 
veteran's service-medical records and VA hospitalization and 
outpatient treatment records dated April 1983 and May 1984, 
as well as subsequent VA medical records.  These records 
clearly documented a diagnosis of porphyria cutanea tarda 
from 1983 on.  

Evidence received subsequent to the June 1994 rating decision 
includes various VA hospital, outpatient and examination 
reports dated in the 1990's.  These records document 
treatment for various disorders, including porphyria cutanea 
tarda.  However, these items of evidence, while not of record 
in 1994, are nevertheless not new and material since they 
essentially confirm what was already known in 1994; that is, 
that the veteran suffers from porphyria cutanea tarda.  
However, they do not in any manner suggest that this disorder 
is related to the veteran's military service or to Agent 
Orange exposure, and they do not show that this disorder was 
manifested during service or within the one year period after 
discharge from service so as to give rise to the presumption 
of service connection under 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).

In his statement dated April 1998 the veteran refers to his 
service medical records, specifically a Report of Medical 
History dated February 1972 in which he gave a positive 
response to a question regarding employability due to 
sensitivity to chemicals, dust, sunlight, etc.  The veteran 
contends that this response was due to his then present 
porphyria cutanea tarda.  The record shows that the 
explanation for that positive response was that "Dust caused 
eye infection".  At any rate, the service medical records 
were before the RO in June 1994 and the veteran's current 
argument with regard to such records does not constitute new 
and material evidence.

What is lacking to reopen the veteran's claim is evidence 
(not before the RO in June 1994) which shows that porphyria 
cutanea tarda was either manifested during service, 
manifested within one year of discharge from service, or is 
otherwise related to service, including due to exposure to 
Agent Orange.  While the Board acknowledges the veteran's 
various statements which clearly express his personal belief 
that his disorder is due to Agent Orange, his assertions in 
this regard were considered by the RO in June 1994.  
Moreover, to the extent that the veteran is attempting to 
present argument regarding medical causation, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions as to 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492, 
494-95 (1992).  

The Board views the above discussion as sufficient to inform 
the veteran of the elements necessary to reopen his claim for 
service connection for the claimed disability.  See Graves v. 
Brown, 8 Vet.App. 522, 524-25 (1996); Robinette v. Brown, 8 
Vet.App. 69, 77-78 (1995). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

